     Case 1:19-cv-00276-LTS-HBP Document 68 Filed 06/03/19 Page 1 of 3



                              ENDORSEMENT

          Hassan Chahine v. The City of New York, et al.,
                       19 Ci v . 2 7 6 ( LT S ) (HB P)

           Plaintiff's motion to file a second amended complaint
(Docket Item 67) is granted. All defendants other than Gucci
America, Inc. ("Gucci") consent to the motion.   In response to an
inquiry from my staff, Gucci has advise that it will not be
filing any opposition to the motion.   Thus, the motion is
unopposed.

          Plaintiff is directed to serve and file the second
amended complaint no later than June 7, 2019.

             The Clerk of the Court is requested to mark Docket Item
67 closed.

Dated:   New York, New York
         June 3, 2019

                                       SO ORDERED




                                       H~PI~~
                                       United States Magistrate Judge

Copies transmitted to:

All Counsel
                                              If USDC SDI\ry
                                              if DOCUMEI~T
                                              I!
                                              • : !~iT
                                                    ..1.L...
                                                             ECTRO."",...,          ~ rT·y FILED
                                                                 ·... '; \ : t ....J-1,._L

                                               ; i)OC #:
                                               I DATE FIL:-..E:--::-.;D:--:    -6;-;-~~i~0~1--
              Case 1:19-cv-00276-LTS-HBP Document 68 Filed 06/03/19 Page 2 of 3
                Case 1:19-cv-00276-LTS-HBP Document 67 Filed 05/17/19 Page 1 of 2



                                       ATTORNEYS                  AT LAW
Partners                                     300 Old Country Road, Suite 351                               Of Counsel
Steven M. Raiser                               Mineola, NewYork11501                                  Edward Fregosi
Thomas ,\. Kennift                        Tel. 516-742-7600 • Fax 516-742-7618                           John J. Rivas
Bruce R. Connolly                                                                                            Amy Sklar
Ethan D. Irwin                                                                                        Patricia A. Craig
Anthony V Falcone                                                                                Anthony J. Colleluori
Associates
E. Gordon Haesloop
Nipun Marwaha



                                                                                 May 17, 2019


 VIA ECF & REGULAR MAIL
 Chambers of the Honorable Laura Taylor Swain
 United States Courthouse
 500 Pearl St.
 New York, N.Y. 10007-1312


                      Re:     Hassan Chahine v. The City ofNew York, et al.
                              Docket No. 19-cv-276
                              Letter Motion seeking Leave to Amend the Complaint

 Dear Hon. Swain:

       Our office represents the Plaintiff Hassan Chahine ("Plaintiff' or "Chahine"). This letter motion is
 respectfully submitted to seek Leave to Amend the Complaint, in response to the motion pursuant to Federal
 Rule of Civil Procedure 12(b)(6) submitted by Defendant Gucci America, Inc. ("Gucci"). Additionally, this
 letter motion is made in anticipation of a motion pursuant to Federal Rule of Civil Procedure 12(b)(6) by
 Defendant William Friberg ("Friberg").

        Pursuant your Honor's Individual Part Rule A(l)(b), we have consulted with all parties in an effort to
obtain consent for leave to amend. Plaintiff has received the consent of counsel for Defendants City and Friberg
only. Therefore, as expressed further below, Plaintiff respectfully requests that this Court issue an Order
granting Plaintiff leave to amend the Complaint, thereby staying the briefing on Defendant Gucci's motion to
dismiss.

                                              Procedural History

           The above-entitled action was commenced via the filing of an Initial Complaint on January 11, 2019.
(see "Initial Complaint" annexed hereto as Exhibit "A"). Plaintiff filed their First Amended Complaint on
February 25, 2019, as a matter of course pursuant to Federal Rule of Civil Procedure 15(a)(l)(B). (see "First
Amended Complaint" annexed hereto as Exhibit "B"). Defendant Gucci submitted their motion to dismiss the
First Amended Complaint on April 26, 2019. (see "Gucci's Notice of Motion to Dismiss" annexed hereto as
Exhibit "C").
          Case 1:19-cv-00276-LTS-HBP Document 68 Filed 06/03/19 Page 3 of 3
            Case 1:19-cv-00276-LTS-HBP Document 67 Filed 05/17/19 Page 2 of 2
       r:Additionally, Defendant Fi;iberg has corresponded with the undersigned stating their intent to move to
dismiss the Complaint. (see "Letter from Defendant Friberg" annexed hereto as Exhibit "D"). On May 10,
2019, Plaintiff filed their "statement by a non-moving party" pursuant to the Individual Part Rules of Judge
Laura Swain Rule A(2)(B)(iii), declaring Plaintiffs intent to request leave to amend the Complaint. (see
"Statement by non-moving party" annexed hereto as Exhibit "E").

                                                   Argument

     Pursuant to Federal Rule of Civil Procedure 15(a), "leave [to amend] shall be freely given when justice
so requires." Fed. R. Civ. P. 15(a). The Second Circuit has remained "hesitant to preclude the prosecution of
a possibly meritorious claim because of defects in the pleadings." Ross v. A.H Robins Co., 607 F.2d 545 (2d
Cir. 1979). In the absence of a showing by the nonmovant of any prejudice or bad faith, a party should be
allowed to amend their pleadings. Block v. First Blood Associates, 388 F.2d 344 (2d Cir, 1993).

    Here, Plaintiff seeks to leave to amend the Complaint in order to further elaborate upon and clarify their
specific allegations against Defendants Gucci and Friberg under all causes of action asserted pursuant to 42
U.S.C. §1983. Plaintiff intends to plead specific allegations, and to cure any ambiguities in the Complaint,
regarding Defendant Gucci and Friberg's roles in conspiring and acting in concert with the New York Police
Department ("NYPD") in order to infringe upon Mr. Chahine's clearly established civil rights.

        Moreover, in light of both the recent exchange of Initial Disclosures pursuant to Federal Rule of Civil
Procedure 26(a) and further fact investigation relating to Defendants Gucci and Friberg, Plaintiff has recently
been made aware of facts further supporting their Monell liability claims against Defendant Gucci. Plaintiff
intends to plead specific allegations of a municipal policy, custom, or practice that has directly and proximately
caused Mr. Chahine's clearly established civil rights to be violated.

         Separately, in order to adequately assert its Eighth Cause of Action for "Tortious Interference with
Prospective Advantage," Plaintiff seeks to add Mr. Chahine's corporation, "Chahine Sportswear II, Corp." as
a party to the action. Mr. Chahine individually cannot assert this cause of action. Thus, it is imperative that
this additional party be added to the Complaint for recovery under this state law tort claim. Annexed as Exhibit
"F" is the Proposed Amended Complaint with the changes and additions clearly delineated. Annexed as Exhibit
"G" is the final version of the Second Amended Complaint.

     Plaintiff has only amended their Complaint once as a matter of course. This is the first time that Plaintiff
has sought the Court's permission for leave to amend their Complaint. Moreover, Defendants cannot show any
demonstrable prejudice or undue burden should leave to amend be granted. Plaintiff merely intends to cure
deficiencies in the Complaint, and to add factual allegations which are already known to Defendants Gucci
and Friberg. At this stage of litigation, any argument that Plaintiff has acted in bad faith would be futile and
baseless, as would any argument of prejudice.

       It is therefore respectfully requested that the Court issue an Order granting Plaintiff leave to amend the
Complaint as proposed, and upon doing so, deeming the Second Amended Complaint filed and served.

     Of course, should you have any questions, or wish to discuss the matter in greater detail, please do not
hesitate to contact the undersigned. Thank you for your time and attention.


                                                                         Very truly yours,



                                                                            Ethan D. Irwin, Esq.
